OPINION — AG — ** EMERGENCY MEDICAL SERVICE — FISCAL YEAR — NEPOTISM ** (1) AN AMBULANCE SERVICE CREATED BY AN ' EMERGENCY MEDICAL SERVICE DISTRICT ' CREATED UNDER ARTICLEX, SECTION 9(C) OF THE OKLAHOMA CONSTITUTION 'IS' REQUIRED TO ESTABLISH ITS FISCAL YEAR TO COMMENCE ON JULY 1 OF EACH YEAR. (2) THE BOARD OF TRUSTEES OF AN EMERGENCY MEDICAL SERVICE 'IS' SUBJECT TO THE STATE NEPOTISM LAWS IN REGARD TO HIRING A MANAGER FOR AN 'EMS' DISTRICT AMBULANCE SERVICE. IF THE BOARD PROPERLY DELEGATES ITS HIRING AUTHORITY TO THE MANAGER, HE, TOO, WOULD BE SUBJECT TO THE STATE NEPOTISM LAW. (3) AN 'EMS' DISTRICT'S BOARD OF TRUSTEES IS CONSIDERED A PUBLIC BODY AS THAT TERM IS DEFINED IN THE OKLAHOMA OPEN MEETING ACT; THE MEETINGS OF THE BOARD OF TRUSTEES MUST, THEREFORE, COMPLY WITH THE PROVISIONS OF THE OKLAHOMA MEETING ACT. (4) THE EMPLOYEES OF AN AMBULANCE SERVICE OPERATED BY AN ARTICLE X, SECTION 9C, ENTITY ARE `NOT' COUNTY EMPLOYEES AS THE 'EMS' DISTRICT IS A SEPARATE AND INDEPENDENT BODY FROM THE COUNTY. THE EMPLOYEES OF AN `EMS' DISTRICT ARE EMPLOYEES OF THE 'EMS' DISTRICT. (OPEN MEETING LAWS, NEPOTISM, PUBLIC FINANCE, PUBLIC OFFICER, POLITICAL SUBDIVISION) CITE: OPINION NO. 77-208, ARTICLE X, SECTION 9(C), 21 O.S. 481 [21-481], 25 O.S. 301 [25-301], 25 O.S. 314 [25-314] [25-314], 25 O.S. 304 [25-304](1) (ELIZABETH J. BRADFORD)